[e41371-1512871143740f94e6_1.jpg]

CONFORMED COPY

EXECUTIVE SERVICE AGREEMENT

Between

INNOSPEC FUEL SPECIALTIES LLC

AND

MR. PATRICK McDUFF

EXECUTIVE SERVICE AGREEMENT

Dated : May 7, 2015

      PARTIES    
EMPLOYER:
  Innospec Fuel Specialties LLC (“the Company”).

EMPLOYEE: Mr. Patrick McDuff of [residential address removed for
confidentiality] (“you”)



1.   INTERPRETATION



1.1   In this Agreement

      “the Board”  
means the board of directors of the Parent Company
as the case may be and includes any committee of
the Board duly appointed by it;
“Chairman”  
means any person or persons jointly holding such
office of the Parent Company from time to time and
includes any person(s) exercising substantially
the functions of a Chairman of the Board of the
Parent Company;
“Confidential Information”  
includes but is not limited to any trade secrets,
names and contact details of customers and
prospective customers, purchasing and sales
agents, suppliers, prices charged to or charged by
the Company and any Group Company, financial and
budget information, and any other information of a
confidential nature relating to the Company or any
Group Company or information which has been given
to the Company or any Group Company by a third
party under a duty of confidence where such a duty
has been made known to you and which is not in the
public domain otherwise than by breach of your
duties of confidentiality to the Company and any
Group Company.
“Group Company”  
includes the Parent Company and any holding
company from time to time of the Company or any
subsidiary or associated company from time to time
of the Company or of any such holding company (for
which purpose “holding company” and “subsidiary”
have the meanings ascribed to them by section 736
of the UK Companies Act 1985 as amended by the UK
Companies Act 1989 and “associated company” means
any company which any such holding company or
subsidiary holds or controls more than 20 per
cent. of the equity share capital).
“Marketing Information”  
means all and any information (whether or not
recorded in documentary form or on computer disc
or tape) relating to the marketing or sales of any
product or service of the Company or any Group
Company including without limitation sales targets
and statistics, market share and pricing
statistics, marketing surveys and plans, market
research reports, sales techniques, price lists,
discount structures, advertising and promotional
material, the names, addresses, telephone numbers,
contact names and identities of customers and
potential customers of and suppliers and potential
suppliers to the Company or any Group Company and
the nature of their business operations, their
requirements for any product or service sold to or
purchased by the Company or any Group Company and
all confidential aspects of their business
relationship with the Company and Group Company.
“Parent Company”  
means Innospec Inc. which is a Delaware
corporation, listed on the Nasdaq stock exchange.
“Termination Date”  
means the date on which your employment under this
Agreement terminates.



2.   APPOINTMENT



2.1   The Company appoints you to serve the Company as President, Fuel
Specialties, Americas or in such other appointment as may be agreed from time to
time, to serve the Parent as Executive Vice President or in such other
appointment as may be agreed from time to time, and to serve other Group
Companies in such other capacity as may be agreed from time to time.



2.2   The appointment pursuant to this Agreement shall be deemed to have
commenced on 6 May 2015 and shall continue until terminated by the Company or
Parent Company in accordance with clauses 10.1, 11 or 17.1. Your period of
continuous employment with the Company began on 30 September 1994.



2.3   With your prior consent, the Company or Parent Company may from time to
time appoint any other person or persons to act jointly with you in your
appointment.



2.4   You represent that by virtue of entering into this Agreement you will not
be in breach of any express or implied terms or any contract with or any other
obligation to any third party binding upon you.



3.   DUTIES



3.1   You shall at all times during the period of this Agreement;



  3.1.1   devote your working time, attention and ability to the duties of your
appointment.



  3.1.2   faithfully and diligently perform those duties and exercise such
powers consistent with them which are from time to time assigned to or vested in
you;



  3.1.3   obey all lawful and reasonable directions of the Board and the
President and CEO of the Parent Company;



  3.1.4   use your best endeavours to promote the interests of the Company and
Group Companies;



  3.1.5   keep the Board and the President and CEO of the Parent Company
promptly and fully informed on a regular basis or as circumstances warrant (in
writing if so requested) of your conduct of the business or affairs of the
Company and any other Group Company and provide such explanations in connection
therewith as the Board or President and CEO of the Parent Company may require;



  3.1.6   not at any time knowingly make any untrue or misleading statement
relating to the Company or any Group Company;



  3.1.7   inform the Chairman, or President and CEO of the Parent Company,
promptly if you receive a solicitation from a competitor or potential competitor
either on a personal or business basis which could be prejudicial to the best
interests of the Company or its Group Companies.



4.   PLACE OF WORK



4.1   You will be employed at our Englewood site, but as a term of your
employment you may also be required to work at or from any other of the Group
Company’s establishments whether inside or outside of the USA. You may also be
transferred or seconded between establishments when necessary as required by
business needs. Whilst this Agreement provides for such transfer or secondment
the Company and Parent Company will give careful and sympathetic consideration
to your personal circumstances and career interests.



5.   REMUNERATION



5.1   Your basic salary will be $345,000 per annum and this will be backdated to
January 1, 2015. Subject to your satisfactory performance during 2015, as
determined by the President and CEO of the Parent Company and approved by the
Compensation Committee of the Board, your basic salary will be increased to
$390,000 per annum with effect from January 1, 2016. Your salary will then be
reviewed by the Compensation Committee of the Board effective January 1, 2017
and every January thereafter. The fact that your salary may be increased in any
year or years during your employment does not confer any right on you to receive
any increase in any subsequent year.



5.2   The salary referred to in this clause will be inclusive of any director’s
fees to which you may be entitled.



5.3   At the absolute discretion of the Compensation Committee of the Board, you
may participate in the Management Incentive Compensation Plan. Your
participation in the Management Incentive Compensation Plan (MICP) will be
subject always to such terms and targets as the Compensation Committee of the
Board may determine from time to time. Your target bonus in this plan will be
set at 40% of your base salary for 2015 and the maximum bonus payable to you in
2015 under this plan will be 92% of your base salary. With effect from
January 1, 2016, your target bonus in this plan will be set at 50% of your base
salary and the maximum bonus payable to you under this plan will be 115% of your
base salary. The Compensation Committee of the Board reserve the right to change
both the target and maximum percentages at any time.



5.4   In addition to the above and at the absolute discretion of the
Compensation Committee of the Board, for 2015 only, you will be eligible for an
additional bonus under the Innospec Fuel Specialties LLC bonus plan of up to 30%
of your annual base salary. This will be paid quarterly in line with the
Innospec Fuel Specialties LLC bonus payment schedule. From January 1 2016, you
will no longer be eligible to receive any bonus or incentive payments under the
Innospec Fuel Specialties LLC bonus plan. The Compensation Committee of the
Board reserves the right to withdraw your participation in this plan and change
any or all of the terms of this bonus at any time.



5.5   Your participation in the Innospec 2014 Long Term Incentive Plan (2014
LTIP) will continue and there will be no change to this Plan or your
participation level as a result of this appointment.



5.6   You will no longer be eligible to participate in any other bonus plans run
by the Company or Group Company other than those specified in 5.3, 5.4 and 5.5



6.   LONG TERM INCENTIVE PLAN



6.1   You will be eligible to be considered for grants under the Parent
Company’s long term incentive share option plans. Participation in the scheme in
any one year and the number of options awarded is discretionary and is
determined by the Compensation Committee of the Board in line with their stated
grant policy. The Compensation Committee of the Board reserves the right to
review and modify this grant policy at any time. You will not be entitled to any
compensation in lieu of any options granted if as a result of such revision,
there is a decrease in the value or number of options granted to you.



6.2   You will be required to hold a minimum of 200% of your annual base salary
in Innospec Inc. stock. You will be expected to achieve this holding by
December 31, 2019. The Compensation Committee of the Board reserves the right to
review and modify this requirement at any time.



6.3   In the event of termination of your employment with the Company, any
outstanding options will be subject to the Rules of the relevant Share Option
Plan.



7.   HOURS OF WORK



7.1   It is recognised that the nature of your role will involve working
extended hours, either during the working week or at weekends. This is accepted
as a normal part of the working life of a global business executive and does not
warrant either extra payment or time off in lieu.



8.   EXPENSES



8.1   The Company shall reimburse you for all expenses reasonably incurred by
you in the proper performance of your duties subject to you complying with such
guidelines or regulations issued by the Company and Parent Company from time to
time in this respect and to the production by you to the relevant company of
such receipts or other evidence of actual payment of the expenses as it may
reasonably require.



9.   BENEFITS



9.1   You will continue to be eligible to participate in the Company’s group
health insurance plan and other group benefit plans, subject to all of the terms
and conditions of the respective plans.



9.2   You will continue to be eligible to participate in the Company 401(k) plan
and pension plan at your current levels.



9.3   You will continue to be eligible to receive a car allowance of $950 a
month, paid through payroll. This will be treated as taxable income and will be
subject to the normal payroll and social security taxes and payments. This
amount is non-pensionable and will not be included in salary for bonus purposes.
The Compensation Committee of the Board reserves the right to review and change
this amount at any time.



9.4   You will continue to be eligible for all other benefits for which you are
currently eligible to receive as an employee of the Company.



9.5   The Company reserves the right to review and modify any or all of the
benefit programs at any time



10.   EMPLOYMENT BASIS



10.1   Subject to clause 11.1 below, the Company has the right to terminate your
employment by giving you 12 months’ notice in writing. This will not apply in
the event of the Company’s termination of your employment pursuant to clause 17
below. You are required to give the Company and Parent Company not less than
6 months’ notice in writing of termination of employment, to be served in
accordance with clause 25 below. In line with our normal practice, your
continued employment will be contingent upon your ability to perform in the role
as well as performance targets which will be mutually agreed.



10.2   Your role as Executive Vice President of the Parent Company and President
Fuel Specialties, Americas is salaried and exempt from the overtime provisions
of the Fair Labor Standards Act.



10.3   After notice of termination has been given by either party pursuant to
clause 10.1 or if you seek to or indicate an intention to resign from the
Company or any Group Company or terminate your employment without notice,
provided that you continue to be paid and enjoy your full contractual benefits
until your employment terminates in accordance with the terms of this Agreement,
the Board and/or President and CEO of the Parent Company may in their absolute
discretion without breaking the terms of this Agreement or giving rise to any
claim against the Company or any Group Company for all or part of the notice
period required under clause 10.1:



  (i)   exclude you from the premises of the Company and any Group Company;



  (ii)   require you to carry out specified duties (consistent with your status,
role and experience) for the Company and any Group Company or to carry out no
duties;



  (iii)   announce to employees, suppliers and customers that you have been
given notice of termination or have resigned (as the case may be);



  (iv)   appoint one or more persons to assume some or all of your duties as
Executive Vice President of the Parent Company and President Fuel Specialties,
Americas;



  (v)   instruct you not to communicate orally or in writing with suppliers,
customers, employees, agents or representatives of the Company or any Group
Company until your employment hereunder has terminated;



  (vi)   instruct you not to act or communicate orally or in writing on behalf
of the Company or any Group Company.

For the avoidance of doubt, your obligations under this Agreement continue to
apply during any period of exclusion pursuant to this clause.



10.4   On commencement of any period of exclusion pursuant to clause 10.3 you
will:



  (i)   deliver to the Company in accordance with clause 21 all property
belonging to the Company or any Group Company; and



  (ii)   resign in accordance with clause 22 from all offices and appointments
you hold in the Company, the Parent Company and any Group Company.



  10.5   During any period of exclusion pursuant to clause 10.3 you will not be
entitled to accrue any bonus/ profit share/ performance-related pay under this
Agreement.



10.6   Before and after termination of your employment, without additional
compensation, you will provide the Company and/or any Group Company with
assistance regarding matters of which you have knowledge and/or experience in
any legal proceedings or possible proceedings in which the Company and/or Group
Company is or may be a party.



10.7   You agree to comply with all Company rules and policies as may be amended
from time to time regarding the holding and dealing (whether directly or
indirectly) of shares in the Company, subject to the Board’s discretion.



11.   CHANGE OF CONTROL



11.1   In the event that there is a Change of Control of the Parent Company, as
defined in Appendix 1, then, for the 12 months following the date of the Change
of Control,



  11.1.1   If you terminate for “Good Reason”, as defined in Appendix 2, your
employment with the Company, you will be entitled to 24 months’ compensation
from the date of the Change of Control defined as base salary, bonus at target
and any car allowance but excluding compensation for pension contributions other
benefits and any other salary supplements.



  11.1.2   If the Company terminates your employment under this agreement, other
than pursuant to clause 17 below, you will be entitled to 24 months’
compensation, as defined above in 11.1.1, from the date of such notice.



12.   SICKNESS ABSENCE



12.1   If you are absent because of your own physical or mental illness or
injury you shall report this fact forthwith to the President and CEO of the
Parent Company and complete any self-certification forms or medical
practitioner’s certificates which are required by the Company and Parent Company
or as may be required by law.



12.2   If you are absent because of your own physical or mental illness or
injury duly certified in accordance with the provisions of Clause 12.1 you shall
be paid such remuneration, if any, as the Chairman or President and CEO shall
determine from time to time or as may be required by law. You will in all cases
be paid in compliance with the salary basis requirements of applicable wage and
hour laws.



12.3   The provisions of this clause will not prejudice or limit in any way the
Company’s or Parent Company’s right to terminate this Agreement pursuant to its
terms. In particular but without limitation the Company and Parent Company may
terminate your employment pursuant to clause 10.1 for any reason and to clause
17.1 on the grounds set out in that clause. The Company and Parent Company may
terminate this Agreement pursuant to such clauses even if at the time of such
termination, any Company benefits payable pursuant to this clause have not been
exhausted.



13.   MEDICAL EXAMINATIONS



13.1   At any time during the period of your appointment you shall at the
request and expense of the Company permit yourself to be examined by a
registered medical practitioner to be selected by the Company or Parent Company
and shall authorise such medical practitioner to disclose and discuss with the
Company and Parent Company the result of such examination and any matters which
arise from it, provided however that the Company or Parent Company may request
such examination only to the extent the request is based on a reasonable concern
that a medical condition may materially affect your ability to perform your
duties.



14.   INVENTIONS



14.1   You will promptly disclose to the Company and Parent Company and keep
confidential all inventions copyright works, designs or technical know how
conceived or made by you alone or with others in the course of your employment.
You will hold all such intellectual property in trust for the Company and/or
Parent Company and will do everything necessary or desirable at its expense to
vest the intellectual property fully in the Company and/or Parent Company and/or
to secure patent or other appropriate forms of protection for the intellectual
property. Decisions as to the protection or exploitation of any intellectual
property shall be in the absolute discretion of the Company and Parent Company.



14.2   You hereby assign to the Company and Parent Company by way of future
assignment all copyright, design rights and other intellectual property rights
for the full terms thereof throughout the world in respect of all copyright
works and designs originated, conceived, written or made by you (except only
those works or designs originated, conceived, written or made by you wholly
outside your normal working hours which are wholly unconnected with your
employment or the business of the Company and Parent Company) during the period
of your employment by the Company.



14.3   You hereby irrevocably and unconditionally waive in favour of the Company
and Parent Company any and all moral rights conferred on you for any work in
which copyright or design right is vested in the Company and Parent Company
whether by Clause 14.2 or otherwise.



14.4   You shall, at the request and cost of the Company do all things necessary
or desirable to substantiate the rights of the Company or Parent Company under
Clauses 14.2 and/or 14.3.



15.   CONFIDENTIALITY



15.1   You acknowledge that the Company and its Group Companies possess or will
possess a valuable body of Confidential Information and Marketing Information
and that you have access to Confidential Information and Marketing Information
in order that you may carry out the duties of your employment.



15.2   You acknowledge that you owe a duty of trust and confidence and a duty to
act at all times in the best interests of the Company and any Group Company. You
also acknowledge that the disclosure of any Confidential Information and/or
Marketing Information to any competitor of the Company or any Group Company or
to other third parties would place the Company or any Group Company at a serious
competitive disadvantage and would cause serious financial and other damage to
their businesses.



15.3   You agree not to make use of or disclose (either during the period of
your employment by the Company or at any time after the Termination Date) any
Confidential Information or Marketing Information.



15.4   You agree not to obtain or seek to obtain any financial advantage from
the use or disclosure of any Confidential Information or Marketing Information
acquired by you in the course of your employment with the Company.



16.   RESTRICTIVE COVENANTS



16.1   Within this Clause 16 the following words shall have the following
meanings:

      “Relevant Period”  
shall mean the twelve month period prior to and ending
on the earlier of the Termination Date or the date
you have been excluded from the premises of the
Company and any Group Company and instructed to cease
the performance of your duties pursuant to Clause
10.3.
“Restricted Customer”  
shall mean any person, firm, company or other entity
who was at any time in the Relevant Period a customer
of any Group Company with which you had dealings,
including without limitation the Company.
“Prospective Customer”  
shall mean any person, firm, company or other entity
who was at the Termination Date negotiating with the
Company or any Group Company with a view to dealing
with the Company or any Group Company with which you
had dealings.
“Prohibited Business”  
shall mean any business or activity carried on by the
Company or any Group Company at the Termination Date
or at any time in the Relevant Period in which you
shall have been directly concerned in the course of
your employment at any time in the Relevant Period.
“Protected Supplier”  
shall mean any supplier or prospective supplier of
the Company or any Group Company with whom you shall
have had dealings in the course of your employment
during the Relevant Period.



16.2   During the term of your employment (including any garden leave period)
and continuing for a period of twelve months after the Termination Date, you
shall not in competition with the Company or any Group Company directly or
indirectly on your own account or on behalf of or in conjunction with any
person, firm or company or other organization canvas or solicit or by any other
means seek to conduct, or conduct Prohibited Business with any Restricted
Customer.



16.3   During the term of your employment (including any garden leave period)
and continuing for a period of twelve months after the Termination Date, you
shall not in competition with the Company or any Group Company directly or
indirectly on your own account or on behalf of or in conjunction with any
person, firm or company or other organization canvas or solicit or by any other
means seek to conduct or conduct Prohibited Business with any Prospective
Customer.



16.4   During the term of your employment (including any garden leave period)
and continuing for a period of twelve months after the Termination Date, you
shall not directly or indirectly induce or seek to induce any employee of the
Company or any Group Company to leave the employment of the Company or any Group
Company whether or not this would be a breach of contract on the part of that
employee.



16.5   During the term of your employment (including any garden leave period)
and continuing for a period of twelve months after the Termination Date, you
shall not directly or indirectly seek to entice away from the Company or any
Group Company or otherwise solicit, interfere with or diminish the relationship
between the Company or any Group Company and any Protected Supplier.



16.6   Each of the restrictions contained in this Clause 16 is intended to be
separate and severable. In the event that any of the restrictions shall be held
void but would be valid if part of the wording thereof were deleted or modified,
such restriction shall apply with such deletion or modification as may be
necessary to make it valid and effective.



16.7   Each of the restrictions in each of Clauses 16.2 to 16.6 is considered by
the parties to be reasonable in all the circumstances but if any such
restriction shall be held by any Court to be void as going beyond what is
reasonable in all the circumstances for the protection of the interests of the
Company and Group Companies, the said restriction shall apply with such
deletions or modifications as may be necessary to render it valid and
effective..



17.   TERMINATION



17.1   The Company may by notifying you in writing terminate your employment
with immediate effect with Cause without compensation or benefits. For the
purposes of this Agreement, the Company will have “Cause” to terminate your
employment:



  17.1.1   if you commit any act of gross misconduct or negligence or repeat or
continue any other serious breach of your obligations under this Agreement; or



  17.1.2   if you report to work under the influence of alcohol or illegal
drugs, or if you use any illegal drugs (whether or not at the workplace) or if
you are guilty of any conduct which in the reasonable opinion of the Board
brings you or the Company or its Group Companies into disrepute or causes them
substantial economic harm; or



  17.1.3   if you breach the provisions of the Company’s Code of Ethics; or



  17.1.4   if you are convicted of any criminal offence involving moral
turpitude or the commission of any other act or omission involving disloyalty or
fraud with respect to the Company or any Group Company or any customer or
suppliers of the Company or any Group Company, which in the reasonable opinion
of the Board affects your position under this Agreement; or



  17.1.5   if you commit any act of dishonesty or any breach of your fiduciary
duty whether relating to the Company, any Group Company, any of its or their
employees or otherwise; or



  17.1.6   if you have in the reasonable opinion of the Board become incompetent
to perform your duties or substantially or repeatedly fail to perform duties
consistent with your position and related to the business of the Company or any
Group Company; or



  17.1.7   if you become prohibited by law from being a director of a company or
if you cease to be a director of the Company or any Group Company without the
consent or concurrence of the Board.



18.   COMPLIANCE WITH LAWS, POLICIES AND PROCEDURES



18.1   While you are employed by the Company you shall:



  18.1.1   comply with the Parent Company and Company’s Code of Ethics Policy,
Anti-Corruption Policy and all other policies and procedures (“Relevant
Policies”) which are available on the intranet or upon request, directly from
the Legal & Compliance Department or your local HR contact, in each case as the
Parent Company and Company may update them from time to time



  18.1.2   comply with all applicable laws and regulations including those
relating to anti-bribery which including but not limited to the U.S. Foreign
Corrupt Practices Act (“FCPA”), the U.K. Bribery Act 2010 and other laws
applicable in the country in which you are employed; or



  18.1.3   promptly report to the Company or Parent Company any request or
demand for any bribe, kickback, gift, or undue financial or other advantage of
any kind received by you in connection with the performance of your duties



  18.1.4   not engage in any activity, practice or conduct which would
constitute an offence under any relevant anti-bribery laws or breach the
Relevant Policies



  18.1.5   report any violations of anti-corruption laws of which you become
aware. Any such issues must be reported to the President and CEO of the Parent
Company, the Legal and Compliance Department or reported to the confidential
telephone hotline, Expolink



  18.1.6   if required by the Parent Company or the Company, annually certify
your compliance with this clause



18.2   In addition to any penalties that government authorities might impose for
violations of laws, including anti-corruption laws, any breach of this clause
will be taken very seriously by the Company. This may be deemed a material
breach of your employment agreement, which may lead to disciplinary measures,
including but not limited to termination of your employment with the Company for
Cause.



19.   PERSONAL DATA



19.1   The Company and any Group Company need to keep information about you for
purposes connected with your employment. The sort of information it will hold
includes information for payroll purposes, references, contact names and
addresses and other personal details relating to your employment. Some of this
information may also be processed by other organisations on our behalf.



19.2   The information the Company and any Group Company hold will be for its
management and administrative use only but it may, from time to time, need to
disclose some information it holds about you to relevant third parties as
required in the necessary course of the Company or any Group Company’s business.
The Company and any Group Company may also transfer information about you to
another Group Company solely for purposes connected with your employment or the
management of the business. You agree to the Company keeping the information for
these purposes throughout your employment and following its termination.



19.3   You also agree to the Company and any Group Company keeping information
about your health to the extent relevant to your ability to do your job or, if
you are or become disabled, whether you require any reasonable accommodations to
be made to assist you at work; and to the extent needed in relation to the
administration of any benefit plans in force from time to time.



20.   DEDUCTIONS



20.1   You hereby authorize the Company to deduct from your remuneration (which
for this purpose includes salary, bonus, vacation pay and sick pay) all any
amount required by law to be withheld for taxes or for any other purpose, any
contribution required of you under any employee benefit arrangement and all
debts owed by you to the Company or any Group Company, including but without
limitation the balance outstanding of any loans (and interest where appropriate)
advanced by the Company or Group Companies to you.



21.   DELIVERY OF DOCUMENTS AND PROPERTY



21.1   On termination of your employment for any reason (or earlier if
requested) you will immediately deliver to the Company or relevant Group Company
all property (including but not limited to documents and software, credit cards,
cell phone, computer equipment, facsimile machine, keys and security passes)
belonging to the Company or any Group Company or containing or constituting
Marketing Information or Confidential Information in your possession or under
your control. Documents and software include (but are not limited to)
correspondence, diaries, address books, databases, files, reports, minutes,
plans, records, documentation or any other medium for storing information. Your
obligations under this clause include the return of all copies, drafts,
reproductions, notes, extracts or summaries (however stored or made and whether
electronic or hard-copy) of all documents and software.



22.   RESIGNATION AS DIRECTOR



22.1   Upon the earlier of the termination of your employment for any reason, or
the date you are excluded from the premises of the Company and any Group Company
and are instructed to cease the performance of your duties pursuant to Clause
10.3, you will, at the request of the Board give notice resigning immediately
without claim for compensation (but without prejudice to any claim you may have
for damages for breach of this Agreement):



  22.1.1   as a director of the Company and all such Group Companies of which
you are a director; and



  22.1.2   all trusteeships held by you of any employee benefit plan or other
trusts established by the Company or any Group Company or any other company with
which you have had dealings as a consequence of your employment with the
Company.



22.2   If notice pursuant to clause 22.1 is not received by the relevant company
within seven days of a request by the Company, or Group Company the Company and
Group Company or either of them are irrevocably authorized to appoint a person
to execute any documents and to do everything necessary to effect such
resignation or resignations on your behalf.



22.3   Except with the prior written agreement of the Board, you will not during
your employment under this Agreement resign from your office as a director or
officer of the Company or any Group Company.



23.   DISCIPLINARY AND GRIEVANCE PROCEDURES



23.1   The Company has a number of policies and procedures including anti
harassment policy and disciplinary and grievance procedures and these are
available from the HR Department. The spirit and principles of these procedures
apply to you suitably adapted to reflect your seniority and status. Except and
to the extent of any procedure implied by statute the Company’s disciplinary and
grievance procedures are not incorporated by reference in this Agreement and
therefore do not form any part of your contract of employment.



23.2   Disciplinary issues will be handled by the Chief Executive Officer with
appeals to the Chairman or Board Committee appointed by the Chairman to deal
with this.



23.3   If you have a grievance in relation to your employment or are
dissatisfied with a disciplinary decision against you, you may apply in writing
to the Chief Executive Officer who will decide the matter in question (unless
the grievance or dissatisfaction relates to the Chief Executive Officer or any
decision taken by the Chief Executive Officer, in which case you should apply to
the Chairman). If you are dissatisfied with such decision you may refer the
matter to the Chief Executive Officer or Board Committee appointed by the
Chairman to deal with this whose decision will be final..



24.   THIRD PARTY RIGHTS

The Group Companies shall be third-party beneficiaries of clauses 14, 15, 16 and
21 of this Agreement. Otherwise, apart from any other provisions of this
Agreement which are expressly or impliedly entered into by the Company for
itself and as agent of and trustee for any Group Company the parties do not
intend that this Agreement should confer any right or benefit on any third
party.



25.   NOTICES

Notices under this Agreement by you to the Company or the Parent Company should
be addressed to the Company or Parent Company and left at its registered office
or European Headquarters respectively or sent by post or by facsimile
transmission or other form of electronic delivery to its registered office or
European Headquarters respectively and notices given by the Company or Parent
Company to you should be served personally or sent by post or sent by facsimile
transmission or other form of electronic delivery to your usual or last known
place of residence in the USA. In case of service by post, the day of service
will be 48 hours after posting and in the case of facsimile transmission or
other electronic delivery the day of service will be the day of transmission by
the sender.



26.   MISCELLANEOUS



26.1   This Agreement will be governed by and interpreted in accordance with the
laws of the State of Delaware without giving effect to its conflicts of laws
principles.



26.2   The parties to this Agreement submit to the exclusive jurisdiction of the
state and federal courts located in the State of Delaware in relation to any
claim, dispute or matter arising out of or relating to this Agreement.



26.3   Any delay by the Company in exercising any of its rights under this
Agreement will not constitute a waiver of such rights.



26.4   The parties agree that any breach of clause 14, 15, 16 or 21 of this
Agreement is likely to cause the Company serious irreparable harm. In the event
of such a breach, the parties agree that the Company shall have, in addition to
its other remedies, the right to an injunction. Without any requirement to post
a bond or other security, to prevent the violation of and to enforce your
obligations under this Agreement.



26.5   This Agreement, including without limitation clauses 14, 15, 16 and 21
hereof, shall inure to the benefit of the Company’s successors and assigns.



26.6   This Agreement contains the entire agreement between the parties with
respect to its subject matter, and supersedes any and all prior communications,
agreements and understandings, written and oral, between the parties with
respect to such subject matter.



26.7   This Agreement may not be amended, nor shall any change, waiver,
modification, consent or discharge be effected, except by a written instrument
signed by both you and the Company.



26.8   The provisions of clauses 14 through 26 of this Agreement shall survive
the termination of your employment in all events.

THIS AGREEMENT has been executed on behalf of the Company by a director and
executed by you on the date set out at the beginning.

SIGNED by

PATRICK WILLIAMS
        .....................................
PATRICK WILLIAMS,
President and CEO
for and on behalf of THE COMPANY

SIGNED by

PATRICK McDUFF
        ....................................
PATRICK McDUFF

APPENDIX 1

Change of Control

“Change of Control” means a change in control of a nature that would be required
to be reported in response to item 5 (f) of Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934 of the United States of
America, as in effect on the date hereof (“Exchange Act”) whether or not the
Company or the Parent Company is then subject to such reporting requirement;
provided that, without limitation, such a change in control shall be deemed to
have occurred if



(a)   any “person” or “group” (as such terms are used in Section 13 (d) and 14
(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Parent Company or the Company representing 30% or more of the combined voting
power of the Parent Company or the Company respectively, then outstanding
securities (other than the Parent Company or the Company, any employee benefit
plan of the Company or the Parent Company); and, for purposes of this Agreement,
no change in control shall be deemed to have occurred as a result of the
“beneficial ownership”, or changes therein, of the Parent Company or the
Company’s securities, respectively, by any of the foregoing,



(b)   there shall be consummated (i) any consolidation or merger the Parent
Company or the Company in which the Parent Company or the Company is not the
surviving or continuing corporation or pursuant to which shares of the Parent
Company or the Company’s Common Stock, respectively, would be converted into
cash, securities or other property, other than a merger of the Parent Company or
the Company in which the holders of the Parent Company’s or the Company’s Common
Stock immediately prior to the merger have (directly or indirectly) at least a
70% ownership interest in the outstanding Common Stock of the surviving
corporation immediately after the merger, or (ii) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Parent Company or the Company,



(c)   the shareholders of the Parent Company or the Company approve any plan or
proposal for the liquidation or dissolution of the Parent Company or the
Company, or



(d)   as the result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets, proxy or consent
solicitation (other than by the Board), contested election or substantial share
accumulation (a “Control Transaction”), the members of the Board immediately
prior to the first public announcement relating to such Control Transaction
shall thereafter cease to constitute a majority of the Board.

1





APPENDIX 2

Good Reason

“Good Reason” exists if, without your express written consent,



(a)   you are assigned duties materially inconsistent from your position,
duties, responsibilities and status with the Company and the Parent Company
immediately prior to the date of the Change of Control,



(b)   the Company or Parent Company reduces your base salary as in effect
immediately prior to the date of the Change of Control,



(c)   the Company or Parent Company reduces your aggregate compensation and
incentive and benefit package from that provided immediately prior to the date
of the Change of Control,



(d)   the Company or Parent Company requires you regularly to perform your
duties of employment beyond a forty miles radius from the location of your place
of employment at the date of the Change of Control,



(e)   the Company or Parent Company takes any other action which materially and
adversely changes the conditions of your employment in effect at the time of the
Change of Control,



(f)   the Company or Parent Company fails to obtain agreement from any successor
to comply fully with the terms of this Agreement, or



(g)   the Company or the Parent Company purports to terminate your employment
other than pursuant to a notice of termination which satisfies the requirements
of this Agreement.

2